JAMES, Judge,
concurring in part and dissenting in part:
Once again I am invited “to descend ... into that inner circle of the Inferno where the damned endlessly debate multiplicity for sentencing,” United States v. Barnard, 32 M.J. 530, 537 (A.F.C.M.R.1990), and this time I cannot decline the invitation. I agree with the majority that no error affects the findings in this ease. I dissent from its conclusions about the sentence. I would not find multiplicity for sentencing, and I would affirm the findings and sentence as adjudged and approved.
First, I refuse to join the majority’s use of the plain error exception to evade the otherwise necessary conclusion that the issue was waived by the failure of the appellant to object to separateness and to develop the facts at trial. “Plain error” is error *910that is obvious and substantial, so serious that it affects the public perception of the reliability of the trial. United States v. Fisher, 21 M.J. 327 (C.M.A.1986). No one at trial or on appeal thought the issue was so clear: none even mentioned it. A diligent and attentive trial judge might be distracted long enough to commit plain error, but I would expect that “plain error” multiplicity between falsity offenses would have been noticed earlier in our 40-year history under the present code. Yet the majority cites not a single such decision. The “error” hardly seems plain to me. Therefore, I would regard the issue as waived under United States v. Everstone, 26 M.J. 795 (A.F.C.M.R.1988) (en banc), pet. denied, 27 M.J. 434 (C.M.A.1988). See United States v. Flynn, 28 M.J. 218, 221 (C.M.A.1989).
The majority does serious damage to an important precedent when it uses the “plain error” exception in Everstone as it does. I do not deny that the exception is there, but I disagree that a significant effect on sentence constitutes plain error for Everstone’s purposes because if it does, Everstone’s waiver can only be applied to cases in which there is no significant difference between the maximum sentence with and without multiplicity. Those are eases in which the error would be unlikely to have prejudicial effect. It hardly seems sound to me to think that our predecessors viewed no-prejudice multiplicity controversies as so important that they sat en banc to build a waiver. Only cases with a possibility of significant sentence variation warrant that kind of attention. By holding otherwise, the majority reads Everstone as meaningless and strips the value out of its waiver, I think contrary to logic and contrary to the evident intent in that decision.
Second, given that we are apparently deciding the issue for the first time, I would take a different approach to it. Rule for Courts-Martial 1003(c)(1)(C) states the present Executive, procedural rule on multiplicity. It is entitled to be followed (as far as it goes1) because it is an Executive prescription of procedure under Article 36, UCMJ, 10 U.S.C. sec. 836 (1988), which implements Executive prescriptions of maximum punishments under Article 56, UCMJ, 10 U.S.C. sec. 856 (1988).2 It provides only the “separate elements” test of multiplicity. The majority concedes that the two falsities have separate elements, and so it concedes their separateness for sentencing under the President’s rules. Thus, some other source of law must require the result that the majority reaches here.
Of course, there are entirely enough sources of law on multiplicity for sentencing to provide a semblance of support for virtually any position,3 as some cynics say about scripture. One, United States v. Burney, 21 U.S.C.M.A. 71, 44 C.M.R. 125 (1971), would be useful here. It analyzed the “single transaction” model on which the majority relies, emphasizing the need for “more penetrating analysis” and (as I do below) the opportunity in that setting of the offender to reconsider his behavior before committing further misconduct.
In my view, the majority focuses on the wrong aspects of the events. First, Airman McCoy’s decision to lie is not the crime. The crimes are the ensuing behavior, repeated despite an overnight interval in which to reflect. Criminal law punishes behavior, not decisions. Even the decision in a conspiracy to commit a crime remains unpunishable until there is an act. Con*911versely, the several steps in a conspiracy and the object offense are separately punishable so long as each constitutes a separate crime: The conspiratorial agreement becomes punishable when the overt act occurs and remains separately punishable even when the object offense is commited and prosecuted in the same case. See, e.g., United States v. Matias, 21 M.J. 1002 (A.C.M.R.1986), aff'd, 25 M.J. 356 (C.M.A.1987), cert.denied, 485 U.S. 968, 108 S.Ct. 1242, 99 L.Ed.2d 441 (1987). The criminal’s ultimate objective does not shield him from punishment for each of the crimes he commits in its pursuit. Second, this is not a disobedience case, and it is not significant that the law’s servants had to order Airman McCoy to do what society expects all to do freely. There is no suggestion that the orders were given successively solely in a malicious attempt to compound the punishment by twice inducing Airman McCoy to refrain from doing what the law requires. Indeed, the orders were only peripheral: Trial counsel ordered Airman McCoy “to cooperate in a pretrial interview,” and the military judge directed him to respond to trial counsel’s questions. Neither ordered Airman McCoy to tell the truth. That imperative is supplied by the law to all. Third, it is of no consequence that it might have been likely that having once lied, Airman McCoy would lie the second time. Predictability does not excuse criminality. Were it otherwise, an abuser of drugs would face only a single punishment for each in a series of uses, regardless of proven separation in time and place. Finally, a less committed criminal might easily have seen the light and chosen to tell the truth in court, just as a less committed drug user may desist and avoid successive punishments for successive uses. Our system depends on truthful testimony, and I will not so cynically ignore the perhaps naive belief that underlies law, that given a choice, most will obey the law, do their duty, and tell the truth. Airman McCoy had two chances to do so, but he didn’t either time. I am unoffended that he might be separately punished for each.
I am more offended by the random appellate generosity that results when such a recurrent issue must be so subjectively assessed, when reasonable judges can see a legal issue so differently: The majority and I do not simply disagree, we disagree emphatically. I see separate times, separate places, different circumstances, different duties, and the majority concedes separate statutes and distinctive elements, yet the state of the law permits the majority to arrive at a completely different conclusion. Criminal law depends on predictability, the perception that a certain punishment is certain to follow each crime. The trial court should be allowed to adjudge sentences as society’s representative in some confidence that the sentence adjudged will be executed. Appellate courts should not be so free as we are to disagree. The law should be more predictable, more empirical, and more logical. Like Judge Cook, I can find no one except the judiciary to blame for such a state of affairs. See United States v. Baker, 14 M.J. 361, 372 (C.M.A. (Cook, J., dissenting)).
Finally, I do not find the sentence inappropriate. Airman McCoy’s record included a nonjudicial punishment for absence without leave in 1988, financial irresponsibility in February and March 1990, and rehabilitative efforts for use of marijuana in April 1990. It shows him to be, as his supervisor testified, “a sprinter,” one who does well briefly and then back-slides. The same supervisor opined that Airman McCoy’s rehabilitative potential was diminished by that characteristic. No doubt the military judge considered that Airman McCoy’s abuse of methamphetamine for 6 months from August 1989 through January 1990 and his later falsity confirmed the supervisor’s view and warranted the confinement adjudged in which to reflect. Nothing about the sentence was excessive, and I would affirm the findings and sentence as adjudged and approved.

. See generally, United States v. Jones, 23 M.J. 301 (C.M.A.1987).


. See generally, United States v. Baker, 14 M.J. 361, 370-376 (C.M.A.1983) (Everett, C.J., concurring, and Cook, J., dissenting).


. "The problem is not that there are insufficient tests for multiplicity; the problem is that there are so many.” United States v. Baker, 14 M.J. 361, 372 (C.M.A.1983). One of my predecessors said of this unrewarding issue, "Once again we are asked to enter the labyrinth where a minotaur called multiplicity lurks.” United States v. Worline, ACM 24316 (3 October 1984 unpublished). We do not wish to avoid our duty to deal with the minotaur, but I note that the issue has not improved since Judge Cook called it chaotic in Baker, 14 M.J. at 372, and we have been warned to stick to precedent regardless of intervening changes in the Manual. United States v. Jones, 23 M.J. 301 (C.M.A.1987).